DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 09/23/2021 have been considered and an action on the merits follows regarding claims 1, 3-7, 12, 14-20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the draw yarn traverses between the first layer and the second layer of the two layer tubular braided structure by alternating between being in contact with the first layer and being in contact with the second layer” in claims 1 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to because of the following reasons there are differences between the description in the specification and the drawings filed 07/20/20; and there are differences between the drawings filed 07/20/20 and the drawings filed 05/29/2018.
Regarding drawings filed 07/20/20, in figs6,7 and 8, element 114 points to the lateral side of the tubular braided structure 112, element 116 points to the medial side of the tubular braided structure 112. However, it is understood from the specification that the layer 114 is a first braided layer and the layer 116 is a second braided layer of the double layer single tube braided structure 112.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter in claims 1 and 12 “the draw yarn traverses between the first layer and the second layer of the two layer tubular braided structure by alternating between being in contact with the first layer and being in contact with the second layer”. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 recite “the draw yarn traverses between the first layer and the second layer of the two layer tubular braided structure by alternating between being in contact with the first layer and being in contact with the second layer”, there is not support in the specification that braiding the draw yarn with at least one strand within the plurality of strands of the two layer tubular braided structure, the draw yarn traverses between the first layer and the second layer by alternating between being in contact with the first layer and being in contact with the second layer. 
There is not support in the drawings that the draw yarn performs “the draw yarn traverses between the first layer and the second layer of the two layer tubular braided structure by alternating between being in contact with the first layer and being in contact with the second layer”. Although the Applicant points out the support for the amended limitation in fig 7 filed 07/20/20, as the Examiner explained in the drawing objections, the drawings filed 07/20/20 contradict with the original specification and contradict with the original drawings filed 05/29/2018.
Claims 3-7, 14-20 are rejected as failing to comply with the written description requirement as claims 3-7 are dependent on claim 1 and claims 14-20 are dependent on claim 12.

Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.
Claims 3-7, 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior arts of record, alone or in combination, in conjunction with other recited limitations, disclosed a method of upon removal of only the draw yarn from the at least one strand of the two layer tubular braided structure, the two layer braided structure expands to form a single layer tubular braided structure, wherein the single layer tubular braided structure forms at least part of a braided shoe upper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive as the amended limitations of claims 1 and 12 do not have support in the specification and the limitations have not been previously presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732